REGAN, Judge.
Plaintiff, Stanley Emmons, instituted this ■suit against the defendants, Peter R. Ber--tucci, Agricultural Insurance Company, and •General Accident Fire and Life Assurance ■Corp., Ltd., the liability insurer of Mrs. 'Barbara Ann Emmons, plaintiff’s wife, ■endeavoring to recover the sum of $100,000.-•'00 on behalf of his minor daughter for personal injuries sustained by her in a collision between the Bertucci automobile and the vehicle being driven by Mrs. Emmons, in which plaintiff’s daughter was a guest passenger, and for $920.51 for himself for • damages to his automobile and medical expenses incurred by him on behalf of his wife and daughter. Plaintiff insists that the rear-end collision in question occurred .as a result of the negligence of Bertucci, or of his wife, or both, in driving their respective vehicles.
Bertucci and Agricultural Insurance Com■pany answered, generally denying the allegations of the petition and alleging that the accident was caused through the negligence of Mrs. Emmons in bringing her vehicle to an unexpected stop without initially manifesting a proper signal or warning. General Accident answered, denying that the collision was caused by the negligence of its insured, Mrs. Barbara Ann Emmons.
After a trial on the merits, judgment was rendered in favor of Stanley Emmons in the amount of $100.00 on behalf of his daughter, and $609.50 for his own damages. Plaintiff’s suit against his wife’s liability insurer, General Accident, was dismissed.
From this judgment plaintiff appealed endeavoring to have the judgment in favor of his daughter increased. However, he did not appeal from the judgment in favor of his wife’s insurer, nor did he request an increase in the amount awarded him for property damage and medical expenses. In addition, Agricultural Insurance Company appealed from both awards in favor of Stanley Emmons, asking this court to reverse the lower court’s judgment or to reduce the quantum thereof. It also appealed from that portion of the judgment which dismissed plaintiff’s suit against General Accident. This court originally granted a motion to dismiss Agricultural Insurance Company’s appeal insofar as it effected General Accident,1 but the Supreme Court granted a writ of certiorari and reinstated the appeal.2 Consequently, General Accident remains a party to this proceeding.
This case was consolidated with “Mrs. Barbara Ann Emmons v. Peter R. Bertucci” in which Mrs. Emmons seeks to recover damages in the amount of $5,000.00 for bodily injuries sustained by her in the same rear-end collision. She alleges that her injuries were caused by the negligence of Bertucci in the operation of his vehicle.
For the reasons assigned therein, the judgment of the lower court in this case is *814amended by reducing the amount thereof by $111.00,3 thereby granting plaintiff judgment in the amount of $498.50. All costs of this appeal are to be paid by the plaintiff.
Amended and affirmed.

. 150 So.2d 94.


. 245 La. 411, 158 So.2d 594.


. The bill for Dr. Arthur Stamler was $18.00, for Dr. Medd Henington $85.00, and for Dr. Lawson $8.00.